Citation Nr: 0704873	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-21 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from February 1970 to October 1971, to include 
service in Vietnam.  The veteran was awarded the Combat 
Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
July 2004.  A statement of the case was issued in March 2005, 
and a substantive appeal was received in May 2005.  

The Board also notes that on a VA Form 9 received in May 
2005, the veteran checked the appropriate box to request a 
Board hearing at the local RO.  In July 2005, a hearing 
option form was received from the veteran indicating by 
checking the appropriate box that he wanted a hearing before 
a Decision Review Officer (DRO) instead.  The Board finds 
that the veteran has withdrawn his request for a Board 
hearing. 

The Board further notes in the substantive appeal received in 
May 2005, the veteran had perfected his appeal for 
entitlement to an initial rating in excess of 0 percent for 
service-connected right ear sensorineural hearing loss; 
entitlement to service connection for left ear sensorineural 
hearing loss; and entitlement to an initial rating in excess 
of 30 percent for service-connected post traumatic stress 
disorder (PTSD).  At his February 2006 informal hearing 
before the DRO, the veteran withdrew his claim for right and 
left ear sensorineural hearing loss.  In addition, the 
veteran agreed that his PTSD claim was satisfied in light of 
an increased rating of 50 percent granted by rating decision 
in February 2006.   By letter dated in April 2006, the 
veteran's representative confirmed the veteran's withdrawal 
of the aforementioned issues.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran maintains that his back disability is a result of 
a helicopter crash while stationed in Vietnam.  His military 
occupational specialty (MOS) was that of a light observation 
helicopter (LOH) door gunner.  As noted above, he was awarded 
the Combat Infantryman Badge.   

In reviewing the veteran's service medical records, it is not 
clear, however, whether the veteran's preexisting back 
disability was aggravated by the claimed in-service event.  
The veteran's July 1969 entrance medical history shows that 
the veteran reported having had a back disability that 
preexisted service.  A March 1971 service medical record 
shows a notation that reads "shot down . . . not injured."  
His September 1971 separation examination shows that the 
veteran's spine was clinically evaluated as normal and no 
back injuries were noted.  In his contemporaneous medical 
history, the veteran indicated by checking the appropriate 
box that he had recurrent back pain; it was noted, however, 
that he had back trouble in 1966.  Further, in his December 
1971 report of medical history, the veteran indicated that he 
had had back trouble.  But, it was noted that he had seen a 
chiropractor in 1968 and that he had low back problems in the 
past.  At the time of separation, the veteran did not relate 
it to the March 1971 helicopter crash.             

Although the veteran's service medical records seem to 
reflect back problems before service, the VA has determined 
that the veteran did engage in combat.  Thus, the provisions 
of 38 U.S.C.A. § 1154(b) are applicable and the veteran's 
assertions regarding the combat related back disability are 
accepted.  

The Board also notes that a February 2002 statement from Rick 
Wm Foster, DC provides that the veteran's current condition 
is consistent with the type of trauma that may have resulted 
from such an event.  In light of this statement and in light 
of the Board's determination of combat status, the veteran 
should be afforded an appropriate VA examination to comply 
with the requirements of 38 C.F.R. § 3.159(c)(4) (2006).  
  
Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate service connection claims, but he was not 
provided with notice of the type of evidence necessary to 
establish disability ratings and/or an effective date for the 
disability on appeal.  Since the appeal is being remanded for 
other reasons outlined above, it is appropriate to also 
direct that the RO furnish proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) to comply with the Court's 
holding.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran a 
corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and/or 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  After completion of the above, the 
veteran should be afforded an appropriate 
VA examination to determine the nature, 
extent and etiology of the claimed back 
disability.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  All current back 
disorders should be reported.  

The examiner should assume that the 
veteran did injure his back in a 
helicopter crash during service.  After 
reviewing the claims file and examining 
the veteran, the examiner should:

     a) offer an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that any 
back disorder which preexisted service 
was aggravated during service beyond the 
natural progression of the disease, and

     b) offer an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that a 
current chronic back disorder is causally 
related to injury during service.  
  
3.  Thereafter, the RO should review the 
expanded record and determine if service 
connection is warranted for back 
disability.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



